[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                 Nov. 13, 2009
                                No. 09-13298                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                    D.C. Docket No. 94-03136–CR-3-RV-MD

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

MARIO EUGENE PRIDE,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                               (November 13, 2009)

Before EDMONDSON, BIRCH and COX, Circuit Judges

PER CURIAM:

      Chet Kaufman, appointed counsel for Mario Eugene Pride in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Pride’s conviction and sentence

are AFFIRMED.




                                         2